Order, Supreme Court, New York County (Herman Cahn, J.), entered October 15, 2003, which granted plaintiffs motion for partial summary judgment on its claims for declaratory and injunctive relief, unanimously affirmed, without costs.
Defendant failed to establish adverse possession and/or prescriptive easement by reason of its air conditioning units protruding into plaintiff’s air space because it was unable to demonstrate that such possession was actual, hostile or under claim of right (see Joseph v Whitcombe, 279 AD2d 122 [2001]; see also Landgray Assoc. v 450 Lexington Venture, L.P., 788 F Supp 776 [SD NY 1992]). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.